Title: Gentlemen at Nantes to the American Commissioners, 15 December 1778: résumé
From: Gentlemen at Nantes
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, December 15, 1778: We have received yours of the 5th enclosing copies of your letters of November 11 and 27; the original of the first had never arrived. We are grateful for your efforts respecting a convoy. The letter from the Minister of the Marine indicates he cannot provide an escort beyond Cape Finisterre. A convoy that goes only that far is not worth our attention, and until we received yours of the 27th we had given up thoughts of renewing our application. We now hope that it is in your power to procure a convoy at least to the west of the western islands [Azores]. Many vessels have been ready since the end of last month. We hope you will do all in your power to procure a convoy by which Americans can be supplied with goods and many of us can return home.>
